 

Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”), dated as of September 8, 2017 (the
“Commencement Date”), between One Horizon Group, Inc., a Delaware corporation
having an office at 34 South Molton Street, London W1K 5RG, UK (the “Company”),
and Mark White, having an address as set forth on the signature page (the
“Executive”).

 

W I T N E S S E T H:

 

WHEREAS, the Executive previously served as the President and Chief Executive
Officer of the Company and the Company desires to once again employ Executive as
its President and Chief Executive Officer, and Executive desires to be so
employed by the Company, upon and subject to the terms and conditions of this
Agreement.

 

NOW THEREFORE, in consideration of the mutual promises and covenants contained
herein, the parties to this Agreement hereby agree as follows:

 

1.            Employment. The Company hereby employs Executive as its President
and Chief Executive Officer, commencing as of the Commencement Date, and
Executive hereby accepts such employment with the Company, upon and subject to
the terms and conditions set forth in this Agreement. Executive shall not be
required to spend any particular number of days at the Company’s headquarters
and may be based in a location remote from the Company’s headquarters, provided
that Executive can effectively carry out his duties from such location.
Executive recognizes that international travel will be necessary in connection
with the proper discharge of his duties hereunder.

 

2.            Term. The term of this Agreement and Executive’s employment
hereunder shall commence on the Commencement Date and continue through July 31,
2022 (the “Expiration Date,” and such period, the “initial period”), subject to
earlier termination as hereinafter provided. Subject to the provisions of
Section 12 of this Agreement, this Agreement and the employment of Executive
hereunder shall be automatically renewed for successive renewal periods of one
(1) year each (each, a “renewal period”), upon and subject to the terms and
conditions hereof, commencing on the Expiration Date and on each anniversary of
the Expiration Date thereafter, unless either party hereto gives the other
notice of such party’s intent to terminate this Agreement and Executive’s
employment hereunder at least sixty (60) days prior to the end of the initial
period or any renewal period (the actual term of employment of Executive
hereunder, whether ending on, prior to or after the Expiration Date, may be
hereinafter referred to as the “Employment Period”).

 

3.            Duties. During the Employment Period, Executive shall serve as the
President and Chief Executive Officer of the Company. Executive shall report
directly to the Board of Directors of the Company and render such services and
perform such duties for the benefit of the Company and its affiliates as may be
consistent with Executive’s position or related thereto as the Board of
Directors of the Company shall from time to time direct or request. Executive
shall devote Executive’s full business time, energy and skill to Executive’s
employment hereunder and agrees to serve the Company faithfully, diligently and
to the best of Executive’s ability. So long as Executive is employed by Company
as its President and Chief Executive Officer hereunder, the Company shall add
Executive to its Board of Directors.

 



 

 

 

4.            Compensation.

 

In consideration of the services to be rendered by Executive hereunder,
Executive shall receive from the Company the following:

 

(a)          Signing Bonus. Upon execution and delivery of this Agreement by
Executive, in recognition of the Executive’s commitment to render services to
the Company for a period of five years, the Company shall issue to Executive one
million six hundred thousand (1,600,000) shares of its common stock.

 

(b)          Salary. During the period from the Commencement Date until the
earlier of (i) the date on which the Company consummates the acquisition of a
business or division thereof with a valuation in excess of one million dollars
($1,000,000) and (ii) December 31, 2017, Executive’s salary shall be accrued but
not paid currently. All accrued but unpaid salary shall be paid in equal monthly
instalments from March 1 through July 1, 2018, or, if earlier, upon termination
of this Agreement by the Company for any reason or without cause. The date on
which the earlier of the events described in clauses (i) and (ii) shall first
occur is referred to herein as the “Salary Commencement Date.” Commencing the
date after the Salary Commencement Dater the Company shall pay Executive a base
salary at the rate of Four Hundred Eighty Thousand Dollars ($480,000) per year,
payable in substantially equal bi-weekly or other installments in accordance
with the Company’s standard payroll practices from time to time in effect. The
first and last installments of such salary shall be appropriately prorated if
and to the extent that Executive shall not have been employed by the Company
hereunder for the full period covered by such installment. Executive’s
performance shall be reviewed annually by the Company’s Board of Directors, in
connection with which goals and possible increases in Executive’s salary for the
future will be discussed, it being understood that any such increases shall be
within the discretion of the Company’s Board of Directors.

 

(c)          Bonus. For purposes of this Agreement an Employment Year shall be
the twelve month period commencing as of August 1 and terminating as of the
immediately succeeding July 31. At least two months prior to the commencement of
each Employment Year, commencing with the year beginning August 1, 2018, the
Board of Directors and the Executive shall agree upon an Incentive Compensation
Plan for the year pursuant to which, upon the attainment of agreed upon
objectives, the Executive shall be awarded five year options to purchase common
stock of the Company at such price and on such conditions as shall be agreed
upon in the Compensation Plan. Any options issuable hereunder in respect of a
given Employment Year shall be issued the Company within forty-five (45) days
after the determination by that the Executive has attained the objectives set
forth in the relevant Compensation Plan.

 

(d)          Employee Benefit Plans; Annual Physical Examination; Life
Insurance.

 

(i)        Employee Benefit Plans. Executive shall be eligible to participate,
in accordance with the respective terms thereof, in any employee health,
hospitalization or medical insurance plan, life insurance or disability
insurance plan or any 401(k), pension or other similar plans, that may be
established and maintained by the Company for the general benefit of its senior
executives, subject to the respective terms and conditions of any such plans.
The foregoing shall not, however, be construed to require the Company to
establish or maintain any such plan(s), or to prevent the Company from modifying
or terminating any such plan(s) once established.

 

(ii)       Annual Physical Examination. If and to the extent not fully covered
by any then applicable health, hospitalization or medical insurance plan of the
Company in which Executive may participate, the Company shall reimburse
Executive for any so unreimbursed reasonable cost of an annual routine physical
examination.

 

(e)          Vacation. Executive shall be entitled to take up to an aggregate of
four (4) weeks (i.e., twenty (20) business days) of vacation each Employment
Year commencing with the Year beginning August 1, 2017 (or a pro rata number of
vacation days in respect of any partial calendar year during the term hereof) as
business conditions permit, which shall be scheduled so as to minimize
interference with the business of the Company, it being understood that unused
vacation may not accumulate from year to year, and any vacation time not used by
the end of any year shall not require any additional payment to Executive.

 



 

 

 

(f)           Expenses. The Company shall reimburse Executive for Executive’s
reasonable business expenses incurred for or on behalf of the Company in
furtherance of the performance by Executive of his duties hereunder, subject to
and in accordance with any then applicable expense reimbursement policy of the
Company, and with any such reimbursement to be subject to timely receipt by the
Company from Executive of such receipts, vouchers and other verification as the
Company shall reasonably require to evidence such expenses. Such expenses shall
include travel and lodging from the Executive’s place of residence to any office
of the Company or any other travel undertaken on behalf of the Company.

 

5.            Deductions and Withholdings. It is understood that any and all
payments and compensation required to be made to or for the benefit of Executive
pursuant to this Agreement shall be subject to such deductions and withholdings
as the Company determines are required or appropriate under applicable law.

 

6.           Certain Representations. Executive hereby represents and warrants
that Executive is not a party to any agreement, contract or understanding,
whether of employment or otherwise, and whether written or oral, express or
implied, with any current or former employer or other party, which could be
deemed, in whole or in part, to be inconsistent with or to conflict with, or
could in any way restrict or prohibit Executive from entering into or performing
Executive’s obligations under, this Agreement.

 

7.            Confidential Information. In order to permit Executive to
successfully perform the duties associated with Executive’s employment
hereunder, it is necessary to entrust Executive with certain valuable
proprietary information of the Company which is essential to the profitable
operation of the Company and which gives the Company a competitive advantage
over other firms pursuing related business activities. Executive acknowledges
that all non-public information, including, but not limited to, financial
information, business and strategic plans, product information, domestic and
foreign sources of supply, purchasing, manufacturing and sourcing facilities and
relationships, know-how, trade secrets, market reports, Company documents and
other materials relating to the business, services and activities of the
Company, customer investigations, supplier and vendor lists, and other
information regarding the Company’s licensors, suppliers, vendors,
manufacturers, clients and customers or regarding any agreements with any of the
foregoing, and other confidential and proprietary information, whether written,
oral, electronically encoded or otherwise, to which Executive gains access by
reason of Executive’s employment by the Company or owned, used or possessed by
the Company or its affiliates (collectively, “Confidential Information”), is and
shall remain the sole property of the Company (or such affiliates) and
constitutes a valuable, special and unique asset of the Company’s (or such
affiliates’) business, access to and knowledge of which are essential to the
performance of Executive’s duties. Given the value of this Confidential
Information, Executive agrees, as a condition of Executive’s employment, that,
except in the course of properly performing his duties on behalf of the Company
during the period of Executive’s employment with the Company, Executive shall
not, at any time during or after the period of Executive’s employment with the
Company, without the prior written consent of the Company by its Chairman, Vice
Chairman or Board of Directors, disclose any such Confidential Information to
any third party for any reason or purpose whatsoever, and Executive further
agrees to immediately return to the Company all Confidential Information
(inclusive of any and all copies) upon the termination of Executive’s employment
or earlier upon the request of the Company. In addition, Executive shall not
make use of any such Confidential Information for Executive’s own purposes or
for the benefit of any third party under any circumstances, during or after the
period of Executive’s employment with the Company; provided, however, that,
during and after such term of employment, these restrictions shall not apply to
such Confidential Information which is then in the public domain (provided that
Executive was not responsible, directly or indirectly, for the fact that such
secrets or information have entered the public domain without the Company’s
consent). Executive further agrees to disclose immediately to the Company any
and all Confidential Information conceived, discovered, introduced or developed
in whole or in part by Executive at any time while employed by the Company, and
hereby assigns to the Company all of Executive’s right, title and interest in
and to same, and Executive agrees to execute, acknowledge and deliver any
instruments or documents and to do all other things reasonably requested by the
Company (both during and after Executive’s employment with the Company) in order
to completely vest in the Company all ownership rights in the same.

 



 

 

 

8.            Restrictive Covenant; Non-Competition; Non-Solicitation.

 

(a)          Executive may receive offers of employment from or by others
engaging in or wishing to engage in activities reasonably similar to activities
performed by Executive for the Company. Executive agrees order to protect the
legitimate business interests of the Company (including, without limitation, the
Company’s goodwill and relationships with its customers, suppliers, vendors and
clients, and the Company’s Confidential Information), that Executive shall not,
directly or indirectly, without the prior written consent of the Company by its
Chairman, Vice Chairman or Board of Directors:

 

(i)        while employed by the Company and for a period one (1) year after
expiration or termination of Executive’s employment for any reason (whether
voluntary or involuntary), own, manage, operate, join, control or become
employed or engaged by, or render any services of an advisory nature or
otherwise to, or participate in the ownership, management, operation or control
of, or otherwise engage in, have any interest in or be connected in any manner
with (except solely for the ownership by Executive of not more than three
percent (3%) of the voting capital stock of a publicly-held corporation) any
person, business or activity which, directly or indirectly, engages in or
includes the internet gaming business;

 

(ii)       while employed by the Company and for a period of one (1) year after
expiration or termination of Executive’s employment for any reason (whether
voluntary or involuntary), solicit, entice or induce any Customer (as defined
below) of the Company to cease or limit its business with the Company (except if
and to the extent directed to do so by the Chairman, Vice Chairman or Board of
Directors of the Company), or to become a licensor, customer, supplier, vendor
or client of any other person (including, without limitation, Executive,
individually) or entity engaged in any activity or business competitive with the
Company, and Executive shall not cause, assist or facilitate any person or
entity in taking any such prohibited action; or

 

(iii)      while employed by the Company and for a period of one (1) year after
expiration or termination of Executive’s employment for any reason (whether
voluntary or involuntary), solicit, attempt to solicit or entice away from the
Company’s employment, or employ, retain or engage any employee of the Company,
or former Company employee who was employed by the Company at any time during
the then prior six months, or disrupt or interfere with, or attempt to disrupt
or interfere with, the Company’s relationship with any such person, and
Executive shall not cause, assist or facilitate any person or entity in taking
any such prohibited action.

 

(b)         For purposes of this Agreement, a “Customer” of the Company shall
mean any person or entity, who or which is, or was at any time within the prior
one year period, a licensor or purchaser, manufacturer or supplier of goods or
services (or prospective such licensor, purchaser, manufacturer or supplier), to
or from the Company, as the case may be.

 

9.           Certain Remedies. Executive agrees that any breach by Executive of
Sections 7 or 8 of this Agreement will cause irreparable damage to the Company
and that in the event of any such breach or threatened breach, the Company shall
have, in addition to any and all remedies of law, the right to an injunction,
specific performance or other equitable relief to prevent the violation of
Executive’s obligations thereunder (without any obligation to post any bond or
other form of security in connection therewith); provided, however, that nothing
herein contained shall be construed as prohibiting the Company from pursuing any
other remedy available for such breach or threatened breach. The prevailing
party in any litigation arising under such Sections 7, 8 or 9 of this Agreement
shall be entitled to recover such party’s reasonable attorneys’ fees and
expenses with respect thereto in addition to, and not in limitation of, any and
all other available remedies.

 



 

 

 

10.         Termination. The following provisions set forth the only grounds
under which this Agreement, and the employment of Executive hereunder, may be
terminated prior to the Expiration Date:

 

(a)          Termination by the Company Without Cause; Certain Non-Renewal by
the Company. Notwithstanding anything in this Agreement to the contrary, this
Agreement and Executive’s employment hereunder may be terminated by the Company
at any time upon at least sixty (60) days’ prior written notice to Executive. In
the event of any such termination by the Company “without cause,” or in the
event that this Agreement shall expire or terminate at the end of the initial
period or any renewal period by virtue of the Company having given notice to
Executive of its intention to terminate this Agreement at the end of such
initial period or renewal period (a “Company Non-Renewal”), the Company shall
thereafter owe to the Executive, as severance and which amounts, except as
specifically provided below, shall not be subject to mitigation by virtue of the
future employment of Executive a sum equal to one (1) year’s base salary (at the
then current rate or if such termination shall occur prior to the Salary
Commencement Date, at the rate of $480,000 per annum). The aforesaid sum shall
be paid to Executive as provided in Section 10(h).

 

(b)          In the event Executive timely elects to be covered under COBRA (or
the comparable medical insurance program if the Executive’s Employment is
subject to the laws of a jurisdiction other than the United States) or otherwise
requests continuation of coverage in respect of any medical or dental insurance
group plan of the Company in which he has theretofore participated, the Company
shall pay or reimburse Executive for the cost of such coverage for a period of
up to the one (1) year period in respect of which severance shall be payable to
Executive pursuant to the subsection (a) above.

 

(c)           Executive acknowledges that his rights to any payments or benefits
pursuant to and subject to the provisions of this Section 10 are in place of,
and not in addition to, any payments or benefits which might otherwise be
available under any current or future severance policy or similar policy or
program followed by the Company or any of its affiliates, and, accordingly,
Executive hereby waives any and all such rights to receive any payments or
benefits under any such other policies and programs. Notwithstanding anything
herein to the contrary, Executive hereby further acknowledges that the Company’s
obligations to make any of the payments or extend any benefits referred to in
this Section 10 shall be subject to receipt by the Company from Executive of a
general release in favor of the Company, as prepared by the Company and
reasonably satisfactory to Executive.

 

(d)          Termination by the Company For Cause. This Agreement and
Executive’s employment hereunder may be terminated immediately by the Company
(by notice to Executive) for cause (as hereinafter defined). For purposes of
this Agreement, “cause” shall mean:

 

(i)        the breach by Executive, in any material respect, of this Agreement
(including, without limitation, the refusal or other failure by Executive to
perform any of Executive’s duties hereunder other than a failure to perform
resulting from death or physical or mental disability) and failure by Executive
to cure such breach within ten (10) days of written notice thereof from the
Company;

 

(ii)       the commission by Executive of any act of dishonesty, fraud,
intentional material misrepresentation or moral turpitude in connection with his
employment, including, but not limited to, misappropriation or embezzlement of
any funds of the Company or any of its affiliates;

 

(iii)      the commission by Executive of any (1) willful misconduct, or (2)
intentional act having the effect of injuring the reputation, business or
business relationships of the Company or any of its affiliates, and which
intentional act would not reasonably be deemed to be in the best interests of
the Company;

 



 

 

 

(iv)      the entering by the Executive of a plea of guilty or nolo contendere
to, or the conviction of Executive for, a crime (other than a routine traffic
offense) which carries a potential penalty of imprisonment for more than ninety
(90) days and/or a fine in excess of Ten Thousand Dollars ($10,000);

 

(v)       Executive’s abuse of alcohol, prescription drugs or controlled
substances which interferes with the performance of his duties to the Company;

 

(vi)      Executive’s deliberate disregard of any material rule or policy of the
Company and failure to cure the same within ten (10) days of written notice
thereof from the Company; or

 

(vii)     excessive absenteeism of Executive other than for reasons of illness,
after written notice from the Company with respect thereto.

 

(e)           Termination Due to Death or Disability. Notwithstanding any other
provision of this Agreement, this Agreement shall terminate automatically upon
the occurrence of Executive’s death. In addition, the Company shall have the
right, at any time after Executive shall have become disabled, to terminate this
Agreement immediately. For purposes of this Agreement, Executive shall be deemed
to have become “disabled” when, by reason of physical or mental illness,
incapacity or disability, Executive shall fail to perform Executive’s duties
hereunder for one continuous period of ninety (90) days or more, or shorter
periods aggregating one hundred twenty (120) days or more, within any period of
twelve (12) consecutive months; provided, however, that any days of disability
separated by ten (10) or fewer days shall be considered continuous.

 

(f)           Voluntary Termination by Executive. This Agreement and Executive’s
employment hereunder may be voluntarily terminated by Executive at any time upon
at least thirty (30) days’ prior written notice to the Company.

 

(g)          Termination by Executive for Good Reason. This Agreement and
Executive’s employment hereunder may be terminated at any time by Executive for
“Good Reason.” For purposes of this Agreement, Good Reason shall mean (i) a
material diminution in Executive’s title, duties or responsibilities, or the
assignment to Executive of duties that, taken as a whole, are materially
inconsistent with the scope of duties and responsibilities associated with the
position of President and Chief Executive Officer, or (ii) the breach by the
Company, in any material respect, of this Agreement, and failure by the Company
to cure the same within ten (10) days of written notice thereof from Executive.
In the event of a termination of this Agreement by Executive for Good Reason,
Executive shall be paid as severance the same amounts and benefits as those to
which he would have been entitled pursuant to the provisions of Section 10 in
the case of a termination of this Agreement by the Company without cause, all
subject to the terms and conditions of such Section 10.

 

(h)          Obligations of Company Upon Termination; Executive’s Remedies;
Payment of All Amounts Due. Upon termination of this Agreement for any reason
other than voluntarily by the Executive in the absence of a breach by the
Company or Executive’s death, the Company within two days of such termination
shall pay to Executive all amounts due hereunder up to the date of termination
and any severance provided for herein and all amounts due to Executive under any
promissory note or other instrument of the Company then held by the Executive.
If the Company shall fail to do so, any promissory note or other instrument for
the payment of debt by the Company held by Executive shall automatically and
without further action on the part of the Company, shall be deemed to have
become immediately due and payable.. For the avoidance of doubt, the ostensible
resignation of the Executive pursuant to a letter of resignation executed prior
to the intended date of termination of his services and held by the Company or
any of its shareholders until such date shall be deemed a termination for which
Executive is entitled to receive the immediate payment of the amounts provided
for in this Section.

 



 

 

 

11.           Change in Control.

 

(a)           For purposes of this Agreement, a “Change in Control” shall be
deemed to have occurred if:

 

(i)         as a result of a consolidation, merger, or other business
combination involving the Company or the securities of the Company, the
shareholders of the Company immediately prior to such event shall cease to own,
in the aggregate, securities representing at least 50% of the issued and
outstanding shares of voting stock of the Company or such surviving or parent
entity outstanding immediately after such consolidation, merger or other
business transaction;

 

(ii)        there shall be a sale of all or substantially all of the assets of
the Company to any person or entity who or which, in the aggregate, did not own
at least 40% of the issued and outstanding shares of voting stock of the Company
immediately prior to such event; or

 

(iii)       there shall be a liquidation and dissolution of the Company.

 

(b)          Subject to the provisions of subsection (c) below, for purposes of
this Agreement, in the event that during the term of this Agreement there shall
be a Change in Control pursuant to which Executive’s employment hereunder is
terminated by the Company, and Newco (as defined in subsection (c) below) does
not offer employment to Executive on the same or substantially similar economic
terms and conditions as those provided herein and with substantially the same
level of authority as Executive had with the Company, said termination shall be
deemed a termination by the Company without cause pursuant to Section 10 above.

 

(c)           In the event that there shall be a Change in Control following
which the persons or entities which acquire all or substantially all of the
Company’s assets or fifty percent (50%) or more of the Company’s issued and
outstanding shares of voting stock (such acquiror, collectively, “Newco”)
requests that Executive enter into a relationship whereby Executive will provide
services to or for the benefit of Newco or is otherwise compensated by Newco (a
“Relationship”)) upon the same or substantially similar economic terms and
conditions as those provided herein, Executive shall be obligated to enter into
such Relationship for a period of up to six months following the consummation of
such Change in Control. Upon completion of such six months service, or shorter
period if consented to by Newco or as a result of Executive’s death or
disability, and notwithstanding that Executive has been paid by Newco and may
continue to render services to Newco, Executive shall be entitled to receive
from the Company an amount equal to the severance payments he would have
received from the Company pursuant to Sections 10(a) and (b), respectively, had
Executive’s employment by the Company been terminated on the business day
immediately prior to the date on which the Change in Control was consummated,
which monies shall be payable in substantially equal and successive bi-weekly,
twice monthly or monthly installments (as may be determined by the Company, with
the Company further having the right, but not the obligation, to prepay any or
all of such monies) over a period of six months commencing as of the end of such
six months or Executive’s service. If Executive shall resign from his position
with Newco prior to the completion of such period up to six months as Newco
shall request that he provide services, he shall be paid an amount equal to the
severance payments he would have received from the Company pursuant to Sections
10(a) and (b), respectively, had Executive’s employment by the Company been
terminated on the business day immediately prior to the date on which the Change
in Control was consummated, less all amounts received from Newco for services
rendered prior to such resignation, which monies shall be payable in
substantially equal and successive bi-weekly, twice monthly or monthly
installments (as may be determined by the Company, with the Company further
having the right, but not the obligation, to prepay any or all of such monies)
over a period of twelve months commencing as of the end of Executive’s service
to Newco.

 



 

 

 

12.          Counsel. Executive acknowledges that Executive has been advised to
consult with legal counsel prior to signing this Agreement.

 

13.          Arbitration. Except as otherwise provided in Section 9 above, any
controversy, claim or dispute arising out of or relating to this Agreement, or
any breach or alleged breach hereof, which cannot be settled amicably by the
parties within a period of thirty (30) days, shall be settled by final and
binding arbitration, conducted in New York City, New York, before, and in
accordance with the Commercial Arbitration Rules of, the American Arbitration
Association, and judgment upon the award rendered may be entered in any court
having jurisdiction thereof. The costs of such arbitration shall be borne
equally by the parties thereto and each party shall bear such party’s own
attorneys’ fees in connection with such arbitration; provided, however, that the
prevailing party in any arbitration arising under this Section 16 shall be
entitled to recover from the other party such prevailing party’s reasonable
attorneys’ fees and expenses incurred with respect thereto in addition to any
other available remedies.

 

14.          Miscellaneous.

 

(a)           Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be either personally delivered or sent
by prepaid, receipted, express overnight courier service (such as FedEx or UPS),
addressed to the party to whom or which notice is to be given at the address set
forth for such party at the beginning of this Agreement, or to such other
address as such party may have fixed by notice given in accordance with this
paragraph or to such other address as the applicable party may specify by notice
given in accordance with this paragraph. Any notice given hereunder as aforesaid
shall be deemed given and effective upon receipt, or if delivery is refused,
upon attempted delivery in accordance with the foregoing.

 

(b)          Assignability and Binding Effect. This Agreement is personal in
nature and neither of the parties hereto shall, without the prior written
consent of the other (and in the case of any such consent of the Company, signed
on its behalf by its Chairman or Vice Chairman), assign or transfer this
Agreement or any rights or obligations hereunder; provided, however, that the
Company shall have the right to assign and/or delegate any or all of its rights
and obligations hereunder to: (i) any person or entity who or which shall
acquire (whether by sale of assets, merger or otherwise) all or substantially
all of its assets (excluding, for purposes of any such determination, cash, cash
equivalents and any real property or interests therein); or (ii) any affiliate
of the Company. Any assignment or delegation by either party in violation of
this Agreement shall be null and void ab initio. Subject to the foregoing two
sentences, this Agreement and all of the provisions hereof shall be binding
upon, and inure to the benefit of, the parties hereto, and their respective
heirs, executors, administrators, legal representatives, successors and
permitted assigns.

 

(c)           Severability. It is the desire and intent of the parties hereto
and the provisions of this Agreement shall be enforced to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement may be sought. Accordingly, if any one or more of the
provisions of this Agreement shall be adjudicated to be invalid, illegal or
unenforceable in any respect, such provision shall be deemed amended to delete
therefrom the portion thus adjudicated to be invalid, illegal or unenforceable,
such deletion to apply only with respect to the operation of such provision in
the particular jurisdiction in which such adjudication is made, and the
remaining provisions contained herein shall not in any way be affected thereby.
Further, if any one or more of the provisions contained in this Agreement shall
for any reason be held to be excessively broad as to duration, geographical
scope, activity or subject, such provision(s) shall be construed by limiting and
reducing the same, so as to be enforceable to the maximum extent permitted under
the applicable law as it shall then exist.

 



 

 

 

(d)          Survival. Notwithstanding anything herein to the contrary, the
provisions of Sections 7, 8, 9, 10, 11, 14 and 15 shall expressly survive the
expiration or termination of this Agreement, regardless of the reason therefor.

 

(e)           Section Headings. The section headings contained in this Agreement
are for convenience of reference only and shall not be deemed to have any
substantive effect.

 

(f)           Governing Law, Jurisdiction and Venue. This Agreement has been
entered into in the State of New York, and shall be governed by, and construed
and enforced in accordance with, the laws of the State of New York applicable to
contracts made and to be performed entirely therein (without giving effect to
the conflicts of laws rules thereof). In furtherance of the foregoing, each
party hereby consents to and submits to the exclusive jurisdiction of the
federal and state courts located in the State of New York, City of New York, and
any action or suit under this Agreement shall be brought in the federal or state
court with appropriate jurisdiction over the subject matter established or
sitting in the State of New York, City of New York, and each party hereby agrees
not to raise in connection therewith, and hereby waives, any defenses based upon
the venue, the inconvenience of the forum, the lack of personal jurisdiction,
the sufficiency of service of process or the like in any such action or suit
brought in such court in the State of New York, City of New York.

 

(g)          Entire Agreement; Amendment; Waiver. This Agreement constitutes the
entire agreement and understanding between the parties with respect to the
subject matter hereof, and cancels and supersedes any and all prior agreements,
understandings and representations, whether written or oral, express or implied,
between the parties with respect thereto. This Agreement may not be modified or
amended, nor may any of its provisions be waived, except pursuant to a written
instrument signed by both of the parties hereto (and in the case of the Company,
signed on its behalf by its Chairman or Vice Chairman).

 

(h)          Counterparts; Effectiveness. This Agreement may be executed in any
number of counterparts, including, without limitation, by counterpart delivered
by facsimile, each of which shall constitute one and the same instrument. In the
event this Agreement is executed by either party by facsimile counterpart, such
party shall promptly send an original to the other party. Notwithstanding
anything herein to the contrary, the effectiveness of this Agreement and
Executive’s employment pursuant to the terms and conditions hereof is contingent
upon the mutual execution and delivery of this Agreement by Executive and the
Company.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

 

  ONE HORIZON GROUP INC.             By: /s/Martin Ward       Martin Ward, CFO  
          /s/ Mark White  

 

 